COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Bumgardner
Argued at Richmond, Virginia


JOHN MITCHELL BURGESS
                                         MEMORANDUM OPINION * BY
v.   Record No. 1813-99-3            JUDGE RUDOLPH BUMGARDNER, III
                                              MAY 23, 2000
SHIRLEY CLARKE BURGESS


          FROM THE CIRCUIT COURT OF WESTMORELAND COUNTY
                 Dixon L. Foster, Judge Designate

          George W. Townsend, III, for appellant.

          R. Scott Pugh (Valerie J. Mayo; Mayo & Mayo,
          on brief), for appellee.


     John M. Burgess appeals an equitable distribution award

arguing the trial court erred in classifying and valuing parcels

of real property and in not establishing a total value of the

marital estate.   He also challenges the trial court's use of the

wife's property valuations.   Both parties contend the trial

court erred in reducing the total value of the marital estate by

$66,000 before dividing it.   We conclude the reduction of the

value of the marital estate was error, and we remand the cause

for reconsideration of its division of the marital estate.

     The parties met September 24, 1994, married August 9, 1996,

separated May 25, 1998, and the wife filed for divorce on August


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
28, 1998.   The wife earned approximately $35,000 and owned a

house, a rental property, a bank account, and a car.    She had a

small credit-card debt.   The husband earned approximately

$25,500 per year farming and hauling.   He had a bank account, a

truck, and a rental property.   The parties lived in the wife's

house, and the husband paid her approximately $300 per month for

expenses.

     The wife submitted a request for admissions that asked

whether an attached list of their property was "an accurate and

complete list of the property and debts of the parties."      The

husband did not reply to the request for admissions.    The trial

court granted a motion to deem the request admitted except as

contradicted by the husband's answers to discovery

interrogatories.    No contradictions were noted.

     No transcript was made of the equitable distribution

hearing, so the record does not provide the verbatim record of

the testimony and incidents of the hearing.    However, the

statement of facts, which the trial court certified, reflects

that the trial court properly classified and valued the various

items of property as required by Code § 20-107.3.    Using the

wife's Exhibit 1 "Real and Personal Property and Accounts" as a

list, the trial court classified and valued, line by line, each

item of property.   Trial courts are required to classify the

parties' property, and assign it a value.     See Marion v. Marion,

11 Va. App. 659, 665, 401 S.E.2d 432, 436 (1991).

                                - 2 -
     The husband's allegation that the trial court erred in

admitting the valuations presented in the wife's request for

admissions is without merit.     See Rule 4:11(a) (each submitted

admission "is admitted unless, within 21 days . . . the party to

whom the request is directed serves . . . a written answer or

objection . . .").   While the trial court accepted most of the

values assigned by the wife in her Exhibit 1, it altered and

adjusted some values as noted in the findings of fact.    The

trial court gave the husband the opportunity to object to the

wife's valuations, but he failed to present objections and did

not present any contradictory evidence.    When the trial court

made its ruling, item by item, the husband still did not specify

his objections to the rulings.

     The evidence in the record supports the classification and

valuations of the parties' real property.    The trial court

classified and valued the parties' real estate:    the Chandler's

Mill property, marital property, valued at $49,000; the Kings

Lane property, marital property, valued at $30,187.1; the

Lutreville property, hybrid property, valued at $53,056.57; and

the Poplar Hill property, hybrid property, allocated as $2,000

marital property and $28,780 as the wife's separate property.

Similarly, it supports the determinations for the personal

property and for the debts of the parties.    On this record made,

we cannot say that the trial court abused its discretion in

classifying and valuing the marital estate.

                                 - 3 -
     The total value of the marital estate was $248,553.41.

However, before allocating that sum between the parties the

trial court announced that it was reducing the total value by

$66,000.   The trial court explained, "an adjustment of $66,000

downwards in the total of the marital property equity and values

is appropriate based upon the totality of the evidence including

the short length of the marriage and the contributions of the

parties to the marital assets prior to transmutation and during

the marriage before calculating a lump sum award."   From the

reduced amount, the trial court deducted the value of the

property in the wife's possession; then it allocated half of

that remainder to each party.

     Both parties appeal the trial court's reduction of the

marital estate by $66,000 before distributing it.    The husband

argues the determination was inconsistent with the factors

identified in Code § 20-107.3, but does not otherwise specify

his objection.   The wife argues the arbitrary reduction was an

abuse of discretion.   She requests that we award her half the

total value of the estate.

     A decision regarding equitable distribution rests within

the sound discretion of the trial court, and we will not disturb

it unless it is plainly wrong or without evidence to support it.

See McDavid v. McDavid, 19 Va. App. 406, 407-08, 451 S.E.2d 713,

715 (1994).   "Unless it appears from the record that the trial

judge has not considered or has misapplied one of the statutory

                                - 4 -
mandates, this Court will not reverse on appeal."     Ellington v.

Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630 (1989).

     After the trial court classifies and values the marital

estate, it must divide the estate equitably in accordance with

the factors in Code § 20-107.3(E).     In this case, the trial

court relied upon factors listed in that subsection to reduce

its valuation of the marital estate.    The trial court emphasized

the duration of the marriage, the parties' relative debts, and

their contributions to the marital estate as considerations.

These are some of the considerations under Code § 20-107.3(E),

but the trial court erred when it used them to value the estate

rather than to apportion it.   The net effect was to reduce the

total award decreed to the wife.

     "Virginia law does not establish a presumption of equal

distribution of marital assets."     Matthews v. Matthews, 26 Va.

App. 638, 645, 496 S.E.2d 126, 129 (1998) (citing Papuchis v.

Papuchis, 2 Va. App. 130, 132, 341 S.E.2d 829, 830 (1986)).      The

trial court is vested with broad discretion to divide equally

the assets or "to make a substantially disparate division of

assets" pursuant to Code § 20-107.3(E).     Id. (citing Aster v.

Gross, 7 Va. App. 1, 8, 371 S.E.2d 833, 837 (1988)).     The trial

court may not, however, reduce the value of the estate to the

benefit of one party by adjusting the value of the marital

estate even if it relies on factors that could permit it to

decree an unequal distribution.

                               - 5 -
     Based on the record, we affirm the classifications and

valuations of the marital estate.   We conclude the trial court

proceeded incorrectly by reducing the marital estate before

decreeing equitable distribution.   Because the trial court did

not apply the factors in Code § 20-107.3(E) at the proper stage

of its deliberations, we reverse and remand for reconsideration

in light of this opinion.

                                                 Affirmed in part,
                                                 reversed in part,
                                                     and remanded.




                              - 6 -